Citation Nr: 1014938	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to March 
1999.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
St. Louis, Missouri Department of Veterans Affairs (VA) 
Regional Office (RO).  The file appears to have been later 
transferred to the Pittsburgh, Pennsylvania RO.  

The Veteran presented testimony at a Board personal hearing 
by the undersigned Veterans Law Judge in January 2010 at the 
Albuquerque RO via videoconference.  A transcript of this 
hearing is associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends and testified during his January 2010 
hearing that he first injured his back in service and he has 
been bothered by the same symptoms since then.  

The Veteran's entrance examination into service is devoid of 
any notations regarding back trouble or back pain.  A January 
1996 service treatment record shows the Veteran was suffering 
from mid and lower back pain for 3 days that started after he 
was lifting his bags and lifting food.  The Veteran was 
diagnosed with lower/mid back strain/spasm.  The Veteran was 
sent to physical therapy.  A September 1996 record shows the 
Veteran suffered from back pain after gripping a rail while 
walking and twisting his back.  An October 1996 record shows 
the Veteran was again suffering from back pain and although 
the exam was normal, a questionable minor strain was noted.  
In addition, an examiner noted that the Veteran had multiple 
instances of lower back pain in the last 10 months.  The 
examiner indicated that if the Veteran continued to have 
lower back pain with any significant abnormality, he should 
have a fitness for duty evaluation and be discharged.  An 
undated Medical Evaluation Board report dealing with the 
Veteran's hearing loss (for which he was separated from 
service), notes a history of recurrent low back pain.  

A June 2007 letter by the Veteran's private physician, Dr. 
L.P. indicates that the Veteran suffers from low back pain 
and intermittent radiculopathy due to degenerative joint 
disease, facet arthropathy at L4-5, L5-S1 and degenerative 
disc disease at L4-5 and L5-S1.  Dr. L.P. also indicated that 
the Veteran was seen during service for similar complains and 
was a patient of the doctor's prior to military service and 
never had any such complaints.  However, Dr. L.P.'s letter 
does not provide a true nexus to service and is somewhat 
equivocal. 

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given a VA medical examination, with opinion, in 
conjunction with this claim in November 2008.  

The VA examiner who conducted the November 2008 examination 
and issued the February 2009 addendum opinion reported the 
Veteran's claims file was available and reviewed before the 
preparation of his report.  The VA examiner also noted that 
the Veteran brought plain films from May 2007 with him, but 
that there was no interpretation of them written, so they 
were not utilized.  The examiner indicated that the Veteran 
had episodic low back pain complaints in 1996 after low back 
strain.  The examiner noted that he now has low back 
myofascial pain without any evidence of neuropathy or 
radiculopathy.  The VA examiner opined that with the 13 years 
that have passed since the Veteran's strain in the Army he 
could not draw any evidence to this being related to his past 
lumbosacral stain.  The examiner opined that in this case it 
was not as least as likely as not that the Veteran's low back 
condition was related to his treatment for low back pain in 
service.  The examiner went on to say that one the Veteran's 
jobs following military service has been as a sports trainer 
and he remained active through exercise.  However, the 
examiner also stated that if the Veteran needed a further 
back examination or opinion, he felt he needed to be seen by 
a Board Certified orthopedist, neurologist or rehabilitation 
specialist.  

During the Veteran's January 2010 hearing before the 
undersigned, he testified that his current doctor was named 
Dr. I and that he saw Dr. L.P. after service.  The November 
2008 VA examiner noted that the Veteran had some sort of 
private x-rays or films that were from May 2007 that he had 
brought with him to the examination.  These records and 
interpretive reports are not part of the claims file and 
should be obtained.  All treatment records related to the 
Veteran's back from private medical providers should be 
obtained.  

VA's duty to assist includes a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  

The Board notes that the VA examiner in his November 2008 
examination report and February 2009 opinion stated that if 
the Veteran needed a further back exam and/or opinion, he 
felt that the Veteran needed to be seen by a Board Certified 
orthopedist, neurologist or rehabilitation specialist.  Given 
the VA examiner's statement, the discrepancy in the diagnoses 
assigned to the Veteran and the private treatment records not 
currently associated with the file, the Board finds that an 
examination of the Veteran and a full review of the Veteran's 
service treatment records, post-service medical records and 
claims file by an orthopedist and a neurologist would be 
helpful in deciding the appellant's claim for service 
connection for a low back disability.  The examiner should 
take into account the Veteran's entire medical history, 
address his contentions and provide a complete rationale for 
any opinion provided.  The Veteran is also encouraged to 
submit the May 2007 plain films that he has to the examiners 
for review and interpretation, if he does not have a record 
of such interpretation.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
back, including any private providers, to 
specifically include Dr. L.P. and Dr. I.  
After securing any necessary release, such 
records should be requested, to include 
all diagnostic testing, interpretation and 
reports, and all records which are not 
duplicates should then be associated with 
the claims file.

2.  Request all VA Medical Center 
Pittsburgh, Pennsylvania system records 
from January 2008 to the present.  

3.  After the above has been accomplished, 
schedule the Veteran for VA examination(s) 
with an orthopedist and a neurologist to 
evaluate his low back disability.  Send 
the Veteran's claims folder, which should 
include a copy of this REMAND, to the 
specialist(s).  The orthopedist and 
neurologist should review the Veteran's 
entire claims file, including service 
treatment records, the Medical Board 
document noting recurrent back pain and 
post-service medical evidence (including 
the June 2007 statement by Dr. L.P., as 
well as the November 2008 VA examination 
report and February 2009 VA opinion), as 
well as the Veteran's credible statements 
and his family's lay evidence.  After 
reviewing the Veteran's claims file and 
examining the Veteran, the orthopedist and 
neurologist should each provide a thorough 
examination report of the Veteran's 
current diagnoses and severity of any 
current low back disability.  

a)  The orthopedist should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any diagnoses 
corresponding to the Veteran's low back 
disability were caused by, a continuation 
of, or related to his military service in 
any way.  Reasons and bases for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history, 
statements and assertions.  

b)  The neurologist should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any diagnoses 
corresponding to the Veteran's low back 
disability were caused by, a continuation 
of, or related to his military service in 
any way.  Reasons and bases for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history, 
statements and assertions.  

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


